Citation Nr: 0821920	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for a 
bilateral hearing loss disability.

In March 2008, the veteran withdrew his earlier request for 
an RO hearing; as such, the Board may proceed with appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

In a statement attached to his May 2004 VA Form 9, the 
veteran communicated his understanding that his hearing loss 
was the result of weapons fire during service.  In support of 
his claim for service connection for PTSD, he also described 
numerous stressor events he experienced while in Vietnam.  
Thereafter, the RO verified some of his claimed stressors, to 
include participation in firefights in Vietnam on at least 
three separate occasions.  Following a VA psychiatric 
examination, which resulted in a positive nexus opinion, the 
RO issued a December 2006 rating decision granting service 
connection for PTSD.

The Board finds that the veteran has submitted sufficient 
evidence of in-service noise exposure so as to warrant a VA 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

In this case, there is evidence of a current hearing loss 
disability in that VA treatment notes show that in October 
2004 the veteran was found to have mild sloping to severe 
high-frequency hearing loss in the right ear and mild sloping 
to moderately-severe high-frequency hearing loss in the left 
ear.  November 2004 treatment notes indicate that he was 
fitted for hearing aids for both ears.  Although there are 
diagnoses of hearing loss, there are no appropriate 
audiometric findings on file to verify whether he meets the 
criteria for a hearing loss disability according to VA 
standards.  38 C.F.R. § 3.385.  As such, the Board finds that 
it is necessary to provide the veteran with a VA audiological 
examination to assess the current nature and etiology of his 
claimed hearing loss disability.

Furthermore, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The record does not reflect that the veteran has 
been provided with information about what the evidence must 
show in order to establish entitlement to service connection.  
As this case is being remanded for other matters, the AOJ now 
has the opportunity to correct this defect in the VCAA notice 
previously provided to the veteran.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have also been interpreted to 
apply to all aspects of claims, to include the assignment of 
disability rating and effective date elements.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  As the record does 
not reflect that the veteran was provided notice in 
accordance with Dingess, on remand, the AOJ should make sure 
that the corrective VCAA notice sent to the veteran should 
also comply with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes (1) an 
explanation as to the evidence 
necessary to substantiate a claim for 
service connection and (2) notice 
concerning the assignment of disability 
ratings and effective dates.  

1.  The AOJ should schedule the veteran 
for an audiological examination to 
determine the current nature and etiology 
of his bilateral hearing loss disability.  
The entire claims folder must be made 
available to the examiner prior to the 
examination and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.  The examiner should render 
an opinion as to whether the veteran's 
hearing loss is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of in-service noise 
exposure, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability). 

2.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a bilateral hearing loss 
disability.  All new evidence received 
since the issuance of the August 2007 SOC 
should be considered.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


